9/30/2020                           Anthony J. Thompson, Jr., Jay Fung, and Eric Van Nguyen (Release No. LR-23137; November 21, 2014)


                                                                                                                         Home | Previous Page
                                                                                                                                 EXHIBIT
                                                                                                                                        5

                              U.S. SECURITIES AND EXCHANGE COMMISSION

                              Litigation Release No. 23137 / November 21, 2014

                              Securities and Exchange Commission v. Anthony J. Thompson, Jr.,
                              Jay Fung, and Eric Van Nguyen as Defendants, and Kendall
                              Thompson, as Relief Defendants, Civil Action No. 1:14-cv-09126-
                              KBF

                              SEC Charges Three Penny Stock Promoters Behind Pump-And-Dump
                              Schemes

                              On November 17, 2014, the Securities and Exchange Commission charged
                              three penny stock promoters with conducting pump-and-dump schemes
                              involving stocks they were touting in their supposedly independent
                              newsletters.

                              According to the SEC's complaint filed in federal court in Manhattan,
                              Anthony Thompson, Jay Fung, and Eric Van Nguyen worked in coordinated
                              fashion to gain control of a large portion of shares in the stock of microcap
                              companies and then hyped those stocks in newsletters they distributed to
                              prospective investors. After creating demand for the stock and increasing
                              the value, they sold their holdings at the higher prices and earned
                              significant profits. Once they stopped their promotional efforts, the demand
                              for the stocks subsided and the prices dropped, leaving investors who had
                              purchased the promotersâ€™ shares with significant losses.

                              The complaint alleges that the newsletters published by Thompson, Fung,
                              and Van Nguyen misleadingly stated that they "may" or "might" sell shares
                              they owned when in reality their intentions always were to sell the stocks
                              they were promoting. In fact, in some instances they already were selling
                              the stocks to which they were saying "may" or "might" sell. They also failed
                              to fully disclose in their newsletters the amounts of compensation they
                              were receiving for promoting the stocks, cloaking the fact that they were
                              coordinating their promotion of the penny stocks to deliberately increase
                              the prices and dump their own shares.

                              According to the SEC's complaint, the three promoters conducted five
                              separate schemes that resulted in more than $10 million in ill-gotten gains.
                              The penny stocks they manipulated were Blast Applications Inc., Smart
                              Holdings Inc., Blue Gem Enterprise Inc., Lyric Jeans Inc., and Mass Hysteria
                              Entertainment Company Inc. Thompson, who lives in Bethesda, Md.,
                              distributed several electronic penny stock promotion newsletters with such
                              names as FreeInvestmentReport.com and OxofWallStreet.com. Fung, who
                              resides in Delray Beach, Fla., distributed his newsletters at such websites as
                              PennyPic.com, and Van Nguyen was typically based in Canada and
                              distributed electronic penny stock promotion newsletters on such websites
                              as UnrealStocks.com and InsanePicks.com.

                              The SEC's complaint names two relief defendants for the purposes of
                              recovering money in their possession that resulted from the schemes.
                              Thompson's wife Kendall Thompson received $200,000 in proceeds from
                              one of the stock manipulation schemes. John Babikian, who operated a
                              penny stock promotion business primarily from a website named
                              AwesomePennyStocks.com, received $1 million as a result of one of the
https://www.sec.gov/litigation/litreleases/2014/lr23137.htm                                                                                     1/2
9/30/2020                           Anthony J. Thompson, Jr., Jay Fung, and Eric Van Nguyen (Release No. LR-23137; November 21, 2014)

                              schemes. In a separate SEC case involving a different scheme, a court
                              ordered $3.73 million in sanctions against Babikian.

                              The SEC's complaint charges Thompson, Fung, and Van Nguyen with
                              violating the antifraud and anti-touting provisions of the federal securities
                              laws and related rules. The SEC is seeking disgorgement of ill-gotten gains
                              from the schemes plus prejudgment interest and penalties as well as
                              permanent injunctions against further violations of the securities laws.

                              Thompson and Fung also were named in a separate SEC case for their roles
                              in a Florida-based scheme in which they promoted a penny stock in their
                              newsletters without adequately disclosing they were selling their shares in
                              the same stock and receiving compensation for their promotional efforts. A
                              court issued a final judgment requiring them to pay more than $1 million
                              combined.

                              The SEC's investigation was conducted by Peter Pizzani, Timothy Nealon,
                              Michael Osnato, and Thomas P. Smith Jr. of the SEC's New York Regional
                              Office, and the case was supervised by Mr. Wadhwa. The SEC's litigation will
                              be led by Howard A. Fischer. The SEC appreciates the assistance of the
                              Manhattan District Attorney's Office and the Financial Industry Regulatory
                              Authority.



                              http://www.sec.gov/litigation/litreleases/2014/lr23137.htm


                               Home    |   Previous Page                                                   Modified: 11/21/2014




https://www.sec.gov/litigation/litreleases/2014/lr23137.htm                                                                             2/2
